IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-40432
                          Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,


versus

STEPHEN MARK SCHEXNAYDER,

                                             Defendant-Appellant.


                          - - - - - - - - - -
             Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 1:97-CR-47-1
                          - - - - - - - - - -

                             June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Stephen Mark Schexnayder appeals the sentence following his

conviction for possession with the intent to distribute

marijuana.     He argues that the district court erred by denying

him a sentence reduction for acceptance of responsibility.

    Schexnayder violated the terms of his pretrial release by

testing positive for marijuana use and by failing to attend drug




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40432
                               - 2 -

counseling.   Under such circumstances, it was not clear error for



the district court to deny the acceptance-of-responsibility

adjustment.   See United States v. Flucas, 99 F.3d 177, 180 (5th

Cir. 1996).

     AFFIRMED.